IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-60698
                        Conference Calendar



CHARLIE L. TAYLOR,

                                         Plaintiff-Appellant,

versus

J.T. NOBLIN; ARLEN B. COYLE;
GRIFFIN CARDEN,

                                         Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                     USDC No. 3:01-CV-448-BN
                       --------------------
                         February 20, 2002

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Charlie L. Taylor, Mississippi prisoner # R6798, appeals the

district court’s dismissal as frivolous, pursuant to 28 U.S.C.

§ 1915(e)(2)(B), of his lawsuit alleging that various federal

clerks of court violated his constitutional rights by failing to

provide him with free photocopies of requested documents.   He

argues that dismissal of the lawsuit was error.

     Taylor also contends, for the first time on appeal, that the

appellees failed to acknowledge whether pleadings he had


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-60698
                               -2-

attempted to file had been filed or destroyed, refused to file

certain documents necessary for his appeals, and refused to

provide him with a copy of the local rules.     This court will not

consider these newly raised arguments.     See Shanks v.

AlliedSignal, Inc., 169 F.3d 988, 993 n.6 (5th Cir. 1999); Burch

v. Coca-Cola, 119 F.3d 305, 319 (5th Cir. 1997).

     The district court’s judgment is AFFIRMED for the reason

that the appellees are entitled to absolute immunity because, as

Taylor alleged, they acted pursuant to court policy of requiring

a $.50 fee per page for all photocopies.    See Tarter v. Hury, 646

F.2d 1010, 1013 (5th Cir. 1981); 28 U.S.C. § 1915(e)(2)(B)(iii).

Taylor’s motions to supplement the record are DENIED.

     AFFIRMED; MOTIONS DENIED.